Title: From Thomas Jefferson to John Banister, with a Note to Anne Blair Banister, 14 August 1786
From: Jefferson, Thomas
To: Banister, John,Banister, Anne Blair



Dear Sir
Paris Aug. 14. 1786.

Your favor of May 12. 1786. came to hands a few days ago, and I am to thank you for the trouble you have taken in the affair respecting Mr. Mark. When he shall have delivered you the state he had promised, you will have the goodness to forward it. The health of your son is not yet established. He had proposed to come and try for some time the climate of Paris, and set out from Bourdeaux with that view. He had a relapse however at Libourne which prevented his pursuing his journey to this place. From thence he wrote me that he had found so little benefit from the climates of Europe that he thought it would be better for him to return to Virginia, and asked my advice on the subject. As I had not seen him since he was first at Paris, I thought himself alone the only competent judge; but as, when here, he seemed to be almost in perfect health, and that this had been obtained while he was in England, I suggested to him the expediency of a visit to that country, before his return, to see whether it’s climate or it’s physicians might not have again the same happy effect. I think he will accordingly go there. I have a letter from him dated Pons the 6th. inst. by which he informs me he is well enough to be on his way to Nantes. Europe is in a state of quiet at present. We are always in expectation of the K. of Prussia’s death. Some think that will be the signal of war. I suppose that before this our peace is signed with Marocco. But Algiers, Tunis and Tripoli are still hostile. Nothing but force, or a very great sum of money will procure us the peace of Algiers. They come little however into the Atlantic, and Tunis and Tripoli not at all.
I am with sincere esteem Dear Sir your friend & servt.,

Th: Jefferson


Mr. Jefferson’s compliments to Mrs. Bannister. It is a great gratification to him that, at such a distance of time and place, she yet recollects him. His daughter is well, and returns her thanks for Mrs. Bannister’s notice. Mr. Jefferson will be very happy on his return to his native country, to renew an acquaintance which he has always held among the most precious of those he has ever made. In the mean time he begs her to be assured of his most perfect esteem and respect.

 